Citation Nr: 0017968	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic cervical syndrome with possible radiculopathy.  

2.  Entitlement to a compensable rating for T 10-11 disc 
space narrowing with Schmorl's node.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to January 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In a rating decision dated in April 1997, among other things, 
service connection was granted for the issues as listed on 
the title page of this decision.  Noncompensable ratings were 
assigned from the date of the veteran's claim.  Service 
connection was denied for migraine headaches and numbness of 
the hands and arms.  The veteran submitted a timely notice of 
disagreement, but the statement of the case issued in 
September 1997 only dealt with the increased rating issues 
currently on appeal.

In part, the Board's July 1998 remand decision requested that 
the RO readjudicate the issues of entitlement to service 
connection for headaches and numbness of the arms and hands 
and issue a statement of the case.  A review of the record 
reflects that the RO denied service connection for these 
disabilities in August 1999 and issued a statement of the 
case pertaining to those disorders.  The noncompensable 
rating in effect for the veteran's cervical spine disorder 
was increased to 10 percent, effective from the date of the 
claim.  The noncompensable rating in effect for the thoracic 
spine disorder was confirmed.

No substantive appeal was subsequently filed with respect to 
the denial of service connection for headaches and numbness 
of the arms and hands.  Accordingly, the Board does not have 
jurisdiction to decide those issues.  Fenderson v. West, 12 
Vet App 119 (1999); 38 C.F.R. § 20.200 (1999).  The Board's 
determination does not prejudice the veteran because the 
issues of entitlement to service connection and numbness of 
the arms and hands were not certified for appellate 
consideration, and because the veteran was advised in the 
Board's July 1998 remand that it would consider only those 
issues for which a timely substantive appeal had been 
submitted.  Cf. Marsh v. West, 12 Vet App 119 (1999); 64 Fed. 
Reg. 52376 (1999), VAOPGCPREC 9-99 (1999).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's cervical spine disability is characterized 
by slight limitation of motion without objective evidence of 
intervertebral disc disease.  

3.  The veteran's thoracic spine disability is manifested by 
complaints of occasional pain and tenderness, and disc space 
narrowing but without objective disability on examinations, 
and is currently asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for chronic cervical syndrome with radiculopathy have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.46, 4.59, 4.71a, 
Diagnostic Codes (DC) 5290 (1999).  

2.  The criteria for a compensable evaluation for thoracic 
disc narrowing with Schmorl's node have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.46, 4.59, 4.71a, DC 5291 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

With respect to the evidence of record, the claims file 
includes service medical records (SMRs) which reflect that 
the veteran was seen during service for cervical spine 
complaints to include after a motor vehicle accident in 1996.  

Postservice VA examination in January 1997 revealed that she 
had pain in the mid and lower back region which was rather 
constant but varied in severity.  She felt that changes in 
the weather exacerbated the condition.  Prolonged sitting, 
standing, or lifting exacerbated the pain.  Physical 
examination showed that she walked with an unremarkable gait 
pattern.  Examination of the neck revealed right and left 
lateral rotation of 85 degrees,  She had 50 degrees of 
flexion and extension.  She experienced discomfort in the 
right paracervical region on range of motion testing of the 
neck, particularly with right and left lateral rotation as 
well as cervical extension. She had tenderness to palpation 
in the midline and right paracervical region.  Examination of 
the back revealed that she was able to stand erect.  No spasm 
was noted.  She had mild tenderness to palpation over the 
lower back only.  Range of motion of the back was to 95 
degrees of flexion and 50 degrees of extension.  The 
examiner's impressions include chronic cervical syndrome with 
possible radiculopathy; chronic and mid and low back syndrome 
with X-ray evidence of disk space narrowing at T 10-11, and 
Schmorl's nodes.  

In an April 1997 rating decision, the RO granted service 
connection for chronic cervical syndrome with possible 
radiculopathy and for T 10-11 disc space narrowing with 
Schmorl's node.  Noncompensable ratings were assigned.  The 
veteran appealed.  

Private medical records from May and June 1997 were added to 
the claims file.  These records reflect treatment for the 
veteran's complaints.  It was noted upon examination in June 
1997 that the veteran's cervical range of motion was somewhat 
decreased but near normal limits.  These motions elicited a 
pain response within the lower cervical region.  Orthopedic 
testing of the cervical spine demonstrated a bilaterally 
positive lateral flexion compression test, a bilaterally 
positive rotation compression test, and a positive straight 
foramina compression test.  These tests elicited a pain 
response within the mid-cervical region.  There was no 
radicular component involved.

Palpation revealed point tenderness and myospasm throughout 
the lower cervical and upper thoracic paravertebral 
musculature.  Lumbosacral spine range of motion was within 
normal limits.  These motions elicited a pain response within 
the lower lumbar region.  Orthopedic testing of the 
lumbosacral region demonstrated bilaterally positive Kemp's, 
straight leg raising, Gaenslen's, and Ely's signs.  Pain 
responses were localized to the lower lumbar region.  
Palpation of the lumbopelvic region revealed point tenderness 
throughout the lumbar paravertebral musculature.  Also noted 
was a significant degree of myospasm throughout the same 
region.  Deep tendon reflex testing of the upper extremities 
proved to be symmetrically brisk throughout.  Sensory testing 
along the C5 through T1 and L4 through S1 distribution areas 
proved to be within normal limits.  X-rays were conducted.  
The examiner's diagnoses were cervical subluxation complex, 
late affects of a cervical sprain, thoracic subluxation 
complex, thoracic scoliosis, thoracic degenerative disc 
disease, lumbar degenerative disc disease, and lumbar 
subluxation complex.  

Magnetic resonance imaging (MRI) of the cervical spine in 
June 1997 showed evidence of muscle spasm but no disc 
herniation.  There was a very small spinal canal in the 
lumbar area, but there was no herniated disc, any significant 
arthritic change, or other abnormalities to cause any 
constriction in this area.  

In July 1998, the Board remanded the claims for additional 
development to include VA neurologic and orthopedic 
examinations to determine the nature and severity of her 
service-connected cervical spine and dorsal spine 
disabilities, including consideration of functional 
impairment.  

Private and VA records were added to the claims file 
subsequent to the Board's remand, to include VA X-rays of the 
cervical and thoracic spine in November 1997 which were 
interpreted as normal. 

On VA neurological examination on September 1, 1998, the 
veteran reported pain in the right lumbar area going down the 
right lower extremity.  She also had pain from the neck going 
to both upper extremities and mid back pain.  Following 
examination and review of previous test results, the 
examiner's impression included history of neck with radiation 
to the upper extremities suggested of cervical radiculopathy.  
It was noted, however, that MRI of the cervical spine in June 
1997 showed some straightening of the cervical curvature that 
could be related to positioning.  There was no evidence of 
disc herniation or significant stenosis.  The examiner noted 
that previous testing had shown that nerve conduction studies 
were normal.  

Private examination from September 10, 1998, showed normal 
flexion of the cervical spine but this created pain along her 
neck down to the T4 area.  Extension was to 30 degrees and 
created pain.  Right lateral bending and left lateral bending 
were both within normal limits at 40 degrees with no pain. 
Right rotation was to 75 degrees with pain and left rotation 
was to 60 degrees with no pain.

Lumbosacral ranges of motion were within normal limits, and 
the only movement that produced pain was extension.  Upon 
palpation, there was some tenderness on the right side of the 
neck and in the lower mid back area around T10 and T12.  The 
diagnoses included cervical spine sprain, and thoracic outlet 
syndromes, consisting of costoclavicular syndrome and 
cervical rib syndrome bilaterally.  

VA orthopedic evaluation conducted on September 16, 1998, 
revealed that the veteran's complaints were as before.  She 
continued to have chronic neck pain.  There was no pain in 
the upper back region, but she did report lower back pain.  
Physical examination showed that she walked with an 
unremarkable gait pattern.  Examination of the neck revealed 
a right and left lateral rotation of 70 degrees.

She had increased pain in the right paracervical region on 
extremes of range of motion testing.  She had 45 degrees of 
flexion and 65 degrees of extension with increased pain at 
the base of the skull as well as at the base of the neck at 
the midline on extremes of flexion and extension.  She had 
right paracervical tenderness to palpation.  Examination of 
the back revealed that she was able to stand erect.

There was no spasm or tenderness of either the upper or the 
lower back.  On range of motion testing, she had 100 degrees 
of flexion and 40 degrees of extension with mild low back 
pain on extremes of extension.  She had 35 degrees of right 
and left lateral bending with mild low back pain on extremes 
of motion.  She had 50 degrees of right and left lateral 
rotation with mild low back pain on extremes of motion.  She 
was able to heel and toe walk and was able to squat and arise 
again.  The impressions included chronic cervical syndrome; 
disc space narrowing at T10-11 (by review of previously taken 
X-rays); and asymptomatic upper back.  

Also added to the claims file were private chiropractic 
clinic records dated from May 1998 through October 1998 which 
reflect that the veteran was treated on an ongoing basis for 
her back and neck complaints.  At the time of the most recent 
visit in October 1998, it was noted that the veteran's 
cervical flexion and extension were positive at 45 degrees.  
Cervical lateral flexion to the right was positive at 45 
degrees.

Cervical lateral rotation to the left and right were possible 
at 80 degrees.  Foramina compression noted pain on the left, 
right, and center.  Treatment included spinal manipulations 
at C4-5 left, C2, right and T4-T8.  

VA neurological examination conducted on June 10, 1999, 
reflects that the cranial nerves II through XII were intact 
and normal with no evidence of papilledema or field cut to 
confrontation.  Examination of the neck revealed full range 
of motion with no carotid bruits.  Motor examination revealed 
the strength and tone to be full and equal bilaterally.  Deep 
tendon reflexes were intact and symmetrical.  Babinski sign 
was present.

Sensory examination for primary modalities was normal with 
the exception of a subjective decrease in pinprick, vibration 
and position sense in the right great toe.  Nerve conduction 
studies of all four extremities were within normal limits.  

Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

In evaluation of disabilities of the musculoskeletal system, 
based on limitation of motion, additional rating factors 
include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Analysis

Cervical Spine

As noted above, a 10 percent rating is now in effect for the 
service-connected cervical spine disorder from the date that 
the claim was filed.  That rating was provided under the 
provisions of Diagnostic Code (DC) 5290.  

Under DC 5290, a 10 percent evaluation is awarded for slight 
limitation of motion of the cervical spine.  A 20 percent 
evaluation is awarded for moderate limitation of motion of 
the cervical spine.  And, a 30 percent evaluation is awarded 
for severe limitation of motion of the cervical spine.  

Examinations conducted over the course of the appeal period 
have shown a similar range of motion in the cervical spine.  
In February 1997, this range of motion was characterized as 
"good."  In September 1998 the limitation of motion in the 
cervical spine was described as "slight," and on 
examination in June 1999, the veteran reportedly had a normal 
range of cervical spine motion.  There have been no reports 
of more severe limitation of motion.  

The veteran has been reported, at most, to have pain only on 
the extremes of cervical motion.  Accordingly, the Board 
cannot find that there is functional limitation such as would 
warrant a higher evaluation on the basis of additional loss 
of motion due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59.  As 
such, the veteran's cervical spine disability most nearly 
approximates the criteria for a 10 percent evaluation on the 
basis of slight limitation of motion.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  

The veteran has been suspected at times of having 
radiculopathy in the cervical spine, thus raising the 
possibility that her cervical spine disability could be 
evaluated under Diagnostic Code 5293 for intervertebral disc 
disease.  However, diagnostic studies have consistently shown 
no disc disease in the cervical spine.


Thoracic Spine

As noted above, a noncompensable rating is now in effect for 
the service-connected thoracic spine disorder from the date 
that the claim was filed. 

The thoracic spine disability is currently evaluated under 
the provisions of DC 5291, which provides for a 
noncompensable rating when there is slight limitation of 
motion of the dorsal spine.  A 10 percent evaluation, the 
maximum allowed, is warranted for moderate or severe 
limitation of motion.  

While the veteran has had occasional complaints of pain and 
tenderness in the thoracic spine, there have been few 
objective signs of disability in that segment of the spine.  
For instance, on the February 1997, VA examination abnormal 
findings were confined to the lumbar and cervical spines.  In 
June 1997, the veteran's chiropractor noted her complaints of 
thoracic spine pain, but reported no findings referable to 
the thoracic spine (although he did diagnose "thoracic 
subluxation").  An X-ray examination subsequently revealed 
disc space narrowing and a Schmorl's node, but few objective 
findings have been reported.  On the most recent examination, 
the thoracic spine was found to be asymptomatic, 
notwithstanding the earlier X-ray findings.

The Board has noted that on an examination for headaches in 
June 1999, it was commented that there were prior findings of 
minimal arthritis in the thoracic spine.  This comment 
appears to be erroneous inasmuch as no previous examiner had 
reported the presence of arthritic changes.  In any event 
that finding could not serve as the basis for a compensable 
evaluation, because there have been no reports of objective 
evidence of limitation of motion in the thoracic spine.  See 
DC 5003.

Consideration by the Board of the applicability of other DCs 
in order to determine whether an increased disability 
evaluation is warranted includes DC 5288, which provides a 30 
percent evaluation for unfavorable ankylosis of the dorsal 
spine, and a 20 percent evaluation for favorable ankylosis.  
Additionally, under DC 5285, the veteran could receive an 
increased rating if there was demonstrable deformity of a 
vertebral body from fracture with muscle spasm or limited 
motion.  Furthermore, under DC 5286, a 100 percent evaluation 
is warranted for complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  And, a 60 percent 
evaluation is awarded for ankylosis of the spine at a 
favorable angle.  See 38 C.F.R. § 4.71a, DC 5286 (1999).  

Conclusion

In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40 and 4.45.  However, the Board found that 
the veteran's current awards for his disabilities provide for 
the veteran's painful motion and/or weakened movement.  And 
thus, as the evidence does not show that the veteran suffers 
from additional functional loss due to pain or weakness 
caused by these disabilities, increased disability 
evaluations in excess of the veteran's current awards are not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 
supra.  

The Board concludes by noting that in evaluating the 
veteran's disabilities at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with the 
Court's recent decision in Fenderson v. West, 12 Vet. App. 
119 (1999).  In reaching its conclusions the Board has found 
that there was no period since the effective date of the 
initial grant of service connection when higher ratings were 
warranted.

ORDER

An increased rating for chronic cervical syndrome with 
radiculopathy is denied.  

An increased rating for T10-11 disc space narrowing with 
Schmorl's node is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 

